Hill, C. J.
The indictment against the plaintiff in error contains three counts: (1) for keeping a gaming-house, (2) for keeping a gaming-table, and (3) for gaming. He was convicted on the first and third counts. The burden of his complaint is that there was no evidence establishing his guilt on the first count. A social gentleman, fond of company and a glass, vocation unknown, who lived and slept in a room upstairs over a bar, the door to which he kept locked, with a peep-hole to look through, and a slide to hide the hole, and who cautiously moved the slide, to look through the hole, in order to ascertain the identity of the knocking visitor before unlocking the door, and who' had in his room, besides two beds, two tables, one a round poker-table, and the other a stucl-poker table, behind which a dealer sat with many cards, and white, red, and blue chips, which cost from one to five dollars a stack, and which chips were kindly cashed by the genial host, who invariably remembered the “take out” for the purpose of paying expenses, and who furnished to his playing guests, from a refrigerator, beverages that cheered as. well as intoxicated, whenever the varying chances of the game rendered them despondent or reckless, and who employed an Italian Ganymede to wait on his guests, may or may not have been guilty of keeping a gaming-house. A verdict of guilty, based on these facts and inculpatory circumstances, seems to the inexperienced mind of this court not unwarranted by the evidence. Certainly we can not say that there was not some evidence to support it, and we can not disturb the verdict approved by the trial court. Pacetti v. State, 82 Ga. 297.

Judgment affirmed,.